 

Exhibit 10.2

 

Galileo Acquisition Corp.

1049 Park Avenue. 14A

New York, NY 10028

 

October 17, 2019

 

Ampla Capital LLC

1049 Park Avenue. 14A

New York, NY 10028

 

Ladies and Gentlemen:

 

This letter agreement will confirm our agreement that, commencing on the first
date (the “Effective Date”) that any securities of Galileo Acquisition Corp.
(the “Company”) registered on the Company’s registration statement (the
“Registration Statement”) for its initial public offering (the “IPO”) are listed
on the New York Stock Exchange, and continuing until the earlier of (i) the
consummation by the Company of an initial business combination and (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Ampla
Capital LLC (“Ampla Capital”) shall make available to the Company certain
general and administrative services, including office space, utilities and
secretarial support as may be required by the Company from time to time,
situated at 1049 Park Avenue. 14A New York, NY 10028 (or any successor
location). In exchange therefor, the Company shall pay Ampla Capital the sum of
$3,000 per month on the Effective Date and continuing monthly thereafter until
the Termination Date. Ampla Capital hereby agrees that it does not have any
right, title, interest or claim of any kind in or to any monies that may be set
aside in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO as a result of this letter agreement (the “Claim”) and
hereby irrevocably waives any Claim it may have in the future as a result of, or
arising out of, this letter agreement and will not seek recourse against the
Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 



This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 



 

 

 

  Very truly yours,       GALILEO ACQUISITION CORP.         By:  /s/ Luca
Giacometti     Name: Luca Giacometti     Title:   Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

AMPLA CAPITAL LLC   By: Alberto Recchi     By: /s/ Alberto Recci   Name: Alberto
Recchi   Title: Managing Member  

 



 

 